EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Yuan Wei on 07/12/21.

The application has been amended as follows:
Claim 1:
A computer-implemented system for resource usage tracking, the system comprising:
a memory storing instructions; and 
at least one processor that executes the instructions to: 
receive a request to assign a first role to at least one virtual server, wherein the first role comprises one of a Web Hosting role, an Email Archives role or a Neutral Network Training role, and wherein the request specifies a particular virtual server; 
particular virtual server to associate the first role with a first resource of the virtual particular server; 
modify a database to include an identifier associated with the virtual particular server and an identifier of the first role assigned to the virtual particular server; 
receive, from the virtual particular server, indications of first resource usage;
 calculate a first resource cost as a combination of costs associated with each of the received indications; 
map the first resource cost to the first role, wherein the mapping includes mapping the first resource cost and the first role to a group; 
modify a user interface element for presentation on a web page to include the cost mapped to the first role and additionally modify the user interface element for presentation on the web page to include the first resource cost mapped to the group;
receive, from the virtual particular server, indications of an ongoing second resource usage; 
determine that the second resource is not associated with any role; and 
terminate access to the second resource.


Claim 3:
The system of claim 1, wherein the first role is associated with a plurality of virtual servers.


Claim 4:
The system of claim 1, wherein the particular virtual server comprises a plurality of roles, each role being associated with at least one resource of the virtual server.


Claim 5:
The system of claim 4, wherein at least one resource of the particular virtual server is associated with a plurality of roles.


Claim 6:
particular virtual server comprises configuring the particular virtual server to:
receive a resource usage request from a first client;
determine a role associated with the received resource usage request;
allocate usage of the first resource based on the resource usage request; and
generate an indication of resource usage, the generated indication including the determined role.


Claim 7:
The system of claim 6, wherein
the first resource comprises processing, storage, or connectivity; and 
the resource usage request comprises at least one of a request to perform an operation, a request to modify data in a database, a request to store data, or a request to transfer data.

Claim 8:
particular virtual server is an Internet Protocol (IP) 


Claim 9:
The system of claim 1, wherein the indications are provided by an Application Programming Interface (API).


Cancel claim 10


Claim 11:
A computer-implemented method for resource usage tracking, the method comprising:
receiving a request to assign a first role to at least one virtual server, wherein the first role comprises one of a Web Hosting role, an Email Archives role, or a Neural Network Training role, and wherein the request specifies a particular virtual server;
particular virtual server to associate the first role with a first resource of the particular virtual server;
modifying a database to include an identifier associated with the particular virtual server and an identifier of the first role assigned to the particular virtual server;
receiving, from the particular virtual server, indications of first resource usage;
calculating a first resource cost as a combination of costs associated with each of the received indications;
mapping the first resource cost to the first role, wherein the mapping includes mapping the first resource cost and the first role to a group; 
modifying a user interface element for presentation on a web page to include the cost mapped to the first role, and additionally modifying the user interface element for presentation on the web page to include the first resource cost mapped to the group;
receiving, from the particular virtual server, indications of an ongoing second resource usage;

terminating access to the second resource.


Cancel claim 12


Claim 13:
The method of claim 11, wherein the first role is associated with a plurality of virtual servers.


Claim 14:
The method of claim 11, wherein the particular virtual server comprises a plurality of roles, each role being associated with at least one resource of the particular virtual server.




The method of claim 14, wherein at least one resource of the particular virtual server is associated with a plurality of roles.


Claim 16:
The method of claim 11, wherein associating the first role with the first resource of the particular virtual server comprises configuring the particular virtual server to:
receive a resource usage request from a first client;
determine a role associated with the received resource usage request;
allocate usage of the first resource based on the resource usage request; and
generate an indication of resource usage, the generated indication including the determined role.


Claim 17:
The method of claim 16, wherein

the resource usage request comprises at least one of a request to perform an operation, a request to modify data in a database, a request to store data, or a request to transfer data.

Claim 18:
The method of claim 11, wherein the identifier associated with the virtual server is an Internet Protocol (IP) 


Claim 19:
The method of claim 11, wherein the indications are provided by an Application Programming Interface (API).


Claim 20:
A computer-implemented system for resource usage tracking, the system comprising:
a memory storing instructions; and
at least one processor configured to execute the instructions to:

associate the request with a first role, wherein the first role comprises one of a Web Hosting role, an Email Archives role, or a Neural Network Training role, and wherein the processing resource request specifies a particular virtual server;
determine a particular virtual server capable of providing the resource; 
configure the particular virtual server to associate the first role with a first resource of the particular virtual server;
modify a database to include an identifier associated with the particular virtual server and an identifier of the first role assigned to the particular virtual server;
receive, from the virtual server, a duration of processing provided in response to the request and a cost per unit time associated with the particular virtual server;
calculate a first resource cost as a product of the duration and cost per unit time;
map the first resource cost to the first role, wherein the mapping includes mapping the first resource cost and the first role to a group;

modify a user interface element for presentation on a web page to include the cost mapped to the first client;
receive, from the particular virtual server, indications of an ongoing second resource usage;
determine that the second resource is not associated with any role; and
terminate access to the second resource.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/           Primary Examiner, Art Unit 2194